DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This office action is responsive to the application Nº 17740586 filed on May 10th, 2022 in which claims 1-17 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 05/10/2022 are acceptable for examination proceedings.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
7.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321© or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
8.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,446,938. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially directed to the same subject matter.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



11.	Claims 1-3, 5-8, 10-13 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pervan et al. (US Pub. N° 2014/0023832).

12.	Regarding independent claim 1: Pervan et al. disclosed a method for manufacturing panels having a decorative surface ([0002], lines 2-3), wherein the panels include a plate shaped substrate ([0004], lines 1-2) and a top layer, and the top layer includes a paper layer having a printed pattern ([0007], line 1), the method comprising: 
 	providing the paper layer with a treatment, including providing the paper layer with an ink receiving substance ([0007], line 1); 
 	providing the treated paper layer with at least a portion of the printed pattern ([0006], line 2); 
 	wherein providing the portion of the printed pattern involves depositing pigment containing inks ([0021], line 1) on the treated paper layer using a digital inkjet printer ([0045], line 1); 
 	wherein the pigment containing inks are water-based ([0023], line 1); 
 	wherein the digital inkjet printer includes print heads with nozzles, and the depositing involves firing droplets of pigment containing inks from the nozzles onto the treated paper layer ([0042], lines 1-3 and [0046], line 1);
 	wherein the paper layer is fed from a roll, printed upon, and rolled back up again, and wherein the paper layer, while printing, is flexible and is attached to the plate shaped substrate only after printing (See Fig. 5a, the printed material 40a is fed from a roll 22a, printed upon to form the ink pattern 25 and rolled back up on the a roll 22b; with the printed material being flexible and attached to a plate shaped substrate 2 only after printing); 
 	providing a layer of thermosetting resin above the paper layer having the printed pattern and above the printed pattern ([0108], lines 1-2); 
 	wherein providing the layer of thermosetting resin involves a press treatment (Fig. 5a, the press table 24); and
 	wherein the paper layer is a colored base paper, a pigmented base paper, and/or a dyed base paper ([0007], line 1; [0021], lines 1-2; and [0022], lines 1-4; the base paper is colored with a pigment ink or a dye ink).


13.	Regarding claim 2: Pervan et al. disclosed the method according to claim 1, wherein the printed paper layer is provided with a thermosetting resin ([0108], lines 1-2).


14.	Regarding claim 3: Pervan et al. disclosed the method according to claim 1, wherein the pigment containing inks include pigments that are organic based ([0014], lines 1-2).

15.	Regarding claim 5: Pervan et al. disclosed the method according to claim 1, wherein the droplets have a volume of 15 picoliters or less ([0042], lines 3-4).

16.	Regarding claim 6: Pervan et al. disclosed the method according to claim 1, wherein in the press treatment a pressure of more than 20bar ([0152], lines 8-9), and a temperature above 150°C is applied ([0007], lines 1-3).


17.	Regarding claim 7: Pervan et al. disclosed the method according to claim 1, wherein the layer of thermosetting resin is transparent or translucent ([0006], lines 2-3).


18.	Regarding claim 8: Pervan et al. disclosed the method according to claim 1, further comprising applying a counter layer or balancing layer at a surface of the substrate opposite the paper layer ([0122], line 2); wherein a mutual adherence of the plate shaped substrate, the counter layer or balancing layer, and the layer of thermosetting resin is obtained in one and the same press treatment (Fig. 5a, the press table 24).


19.	Regarding claim 10: Pervan et al. disclosed the method according to claim 1, further comprising applying a counter layer or balancing layer at a surface of the substrate opposite the paper layer ([0122], lines 1-4).


20.	Regarding claim 11: Pervan et al. disclosed the method according to claim 10, wherein the counter layer or balancing layer comprises a paper layer and a thermosetting resin ([0122], lines 1-4 and [0006], lines 1-3).


21.	Regarding claim 12: Pervan et al. disclosed the method according to claim 1, wherein the layer of thermosetting resin comprises hard particles ([0138], lines 5-6).

22.	Regarding claim 13: Pervan et al. disclosed the method according to claim 1, wherein the digital inkjet printer is of a single pass type ([0032], line 1 and [0033], line 1); and wherein the printed pattern is applied to attain a definition of at least 200dpi ([0035], lines 1-3).


23.	Regarding claim 16: Pervan et al. disclosed the method according to claim 1, wherein the printed pattern covers 80 percent or more of a surface of the treated paper layer ([0016], lines 1-2; wood decors for instance have 100 percent of a surface printed with a pattern).


Claim Rejections - 35 USC § 103
24.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


25.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan et al. (US Pub. Nº 2014/0023832), in view of Van der Zwan et al. (US Pub. Nº 2010/0282407).

26.	Regarding claim 4: Pervan et al. disclosed the method according to claim 1.
 	Pervan et al. are silent about wherein the layer of thermosetting resin comprises a paper layer having a weight of between 10 and 50 grams per square meter.
 	Van der Zwan et al. disclosed a method of forming a decorative panel, wherein the paper layer of the layer of thermosetting resin has a weight of between 10 and 50 grams per square meter ([0015], lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Van der Zwan et al. with those of Pervan et al. by selecting the appropriate type of paper in order to reduce the weight of the decorative panel.

27.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan et al. (US Pub. Nº 2014/0023832), in view of Power et al. (US Pat. Nº 4076566).

28.	Regarding claim 9: Pervan et al. disclosed the method according to claim 1, wherein the thermosetting resin is a melamine formaldehyde resin ([0007], line 1).
 	Pervan et al. are silent about wherein the thermosetting resin is a melamine formaldehyde resin with a formaldehyde to melamine ration of 1.4 to 2.
 	Power disclosed a melamine formaldehyde resin for impregnating decorative textured laminates, wherein the thermosetting resin is a melamine formaldehyde resin with a formaldehyde to melamine ration of 1.4 to 2 (Col. 12, lines 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Power with those of Pervan by selecting a commercially available melamine laminating resin as disclosed by Power in column 12 in order to reduce the manufacturing cost of the decorative panels.

29.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pervan et al. (US Pub. Nº 2014/0023832), in view of Takahashi et al. (US Pat. Nº 5612280).	

30.	Regarding claim 15: Pervan et al. disclosed the method according to claim 1.
 	Pervan et al. are silent about wherein the dry weight of the deposited pigment containing ink is less than 10 grams per square meter.
 	Takahashi et al. disclosed printing on a printing substrate, wherein the dry weight of the deposited coloring material is less than 10 grams per square meter (Col. 15, lines 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi et al. with those of Pervan et al. by using the necessary amount of coloring material in order to improve the print quality.

Allowable Subject Matter
31.	Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the double patenting rejections are overcome.

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
33.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
34.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
35.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853